Dietz v Sunbelt Bus. Brokers of W. N.Y., Inc. (2021 NY Slip Op 03766)





Dietz v Sunbelt Bus. Brokers of W. N.Y., Inc.


2021 NY Slip Op 03766


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


639 CA 20-01064

[*1]ERIC DIETZ, PLAINTIFF-RESPONDENT,
vSUNBELT BUSINESS BROKERS OF WESTERN NEW YORK, INC., CALVIN LAWSON, LIDIA COUZO, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


LEROI C. JOHNSON, BUFFALO, FOR DEFENDANTS-APPELLANTS. 
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (JAMES R. O'CONNOR OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered January 30, 2020. The judgment, among other things, awarded plaintiff $32,000 against defendants-appellants. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed with costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court